Citation Nr: 1728495	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches, to include as a residual of a TBI.

3.  Entitlement to service connection for residuals of a left ankle injury.


REPRESENTATION

Veteran represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in which the RO denied service connection for the issues currently on appeal.  The Veteran's claims file has since been transferred to the RO in Atlanta, Georgia.

This case was previously remanded for further development in September 2015 and has been returned for appellate consideration.  Along with the issues currently on appeal, the Veteran also perfected an appeal as to the issue of service connection for a left wrist disability which was also addressed in the September 2015 Board remand.  During the pendency of the appeal, in a May 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for residuals of left wrist fracture and assigned a 10 percent disability evaluation effective July 24, 2009.   As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Additionally, in the September 2015 remand, the Board directed the AOJ to issue a statement of the case (SOC) for the claims of entitlement to a compensable disability rating for a right finger disability and entitlement to a TDIU, per Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued the requested SOC in February 2016, but the Veteran did not perfect an appeal.  Therefore, those claims are not on appeal before the Board.

The issue of entitlement to service connection for a headache condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been shown to have current residuals of a TBI that manifested in service or that are otherwise related to his military service.

2.  The Veteran has not been shown to have current residuals of a left ankle injury that manifested in service or that are otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for residuals of a left ankle injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation; without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To that end, the Veteran must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  This does not require any technical precision.  Id.  Rather, the Veteran may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Entitlement to Service Connection for Residuals of TBI

The Veteran asserts that he is entitled to service connection for residuals of a traumatic brain injury he claims to have sustained during an in-service motor vehicle accident.

Turning to the evidence of record, the Board notes that service treatment records (STRs) show that the Veteran was indeed involved in a motor vehicle accident on October 21, 1987, while on active duty.  An emergency report included in his STRs indicates that the Veteran was ejected from the back of a pickup truck when it turned over after losing control.  It was reported that the Veteran did not lose consciousness and was ambulatory at the scene.  The Veteran's chief complaints were of pain in his left wrist and left ankle.  The ambulance report noted a superficial laceration on the Veteran's head.  During a follow-up examination at Fort Benning the next day, it was determined that the Veteran had an abrasion on his head, with scraping of the epidermis.  STRs are otherwise silent for any TBIs or TBI-related symptomatology.

The evidence also includes private medical records showing that the Veteran was hospitalized for about a month after contracting spinal meningitis in early February 1998.  The Veteran reported to the emergency department with headaches and body aches, and was initially diagnosed with viral myelitis, flaccid paresis, and bladder dysfunction secondary to viral myelitis.  He was noted to have an unsafe gait "secondary to nontraumatic spinal injury, spinal meningitis."  An MRI of the Veteran's cervical spine revealed a possible epidural abscess secondary to infectious or post-infectious cervical myelitis.  A chest exam revealed a pulmonary embolism.  Follow up treatment records show that the Veteran was ultimately found to have suffered post-infection type spinal meningitis with lower extremity weakness, which necessitated intensive inpatient rehabilitation.

In June 2010, the Veteran sought treatment at the Tallahassee VA Outpatient Clinic for several urology issues related to residuals of his spinal meningitis.  At that time, the Veteran reported sustaining a head injury in a jeep accident while on active duty, which he suspected had caused him to develop intermittent headaches later.  The Veteran told the examining nurse that during the accident, he lost consciousness and broke his left arm and right ankle.  He stated that he "declined medical discharge" to continue in the military, but the nurse wrote that the Veteran was "vague about continuation circumstances."  

In December 2010, the Veteran sought VA treatment for headaches, which he attributed to his in-service motor vehicle accident in 1987.  The Veteran again reported having lost consciousness following the accident, and stated he had suffered headaches on and off since then.  He noted having a non-tender nodule on his left forehead near his hairline.  VA treatment records indicate that the Veteran underwent an excisional biopsy of a lesion on his left forehead in March 2011.  The lesion was found to be a fleshy, vascular-like lipoma.

Also in March 2011, the Veteran underwent an MRI for his intermittent headaches, which he again attributed to his in-service motor vehicle accident.  The VA radiologist observed "abnormal flair signal intensity in the subcortical white matter regions for the patient's stated age," likely representing "premature ischemic demyelination of the white matter."  The radiologist also observed superficial hemosiderosis and opined that it was likely secondary to "posttraumatic subarachnoid hemorrhage in the distant past," given the Veteran's reported history of trauma.  

In July 2012, the Veteran was afforded a TBI evaluation by a VA neurologist.  In discussing his medical history, the Veteran stated that he sustained a TBI in the October 1987 in-service motor vehicle accident.  The Veteran reported that he was an unrestrained passenger in the back seat of a military vehicle and was thrown out of the back windshield when the vehicle lost control and flipped.  He stated, "I clearly recollect [the] vehicle flipping and I [was] ejected out of the windshield . . . I lost consciousness for 10-15 minutes. . . ."  The Veteran stated that he remembered being in the hospital, where he thought he might have "blanked out" again, "since my scalp was peeled off," as though someone had taken a knife to peel off the skin.  The Veteran reported that he no longer had any scars because "it was years back."  The Veteran also recounted his 1998 hospitalization for spinal meningitis.  

On examination, the Veteran displayed none of the 10 facets of TBI-related cognitive impairment and subjective symptoms, nor did he exhibit any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  The examiner observed no scars related to a TBI.  The examiner did observe that the Veteran's residual conditions impacted his ability to work, as the Veteran had reported difficulty obtaining and maintaining steady employment.  Ultimately, however, the examiner concluded that the Veteran did not exhibit any residuals of a TBI.  The examiner noted that nothing in the Veteran's STRs indicated an in-service TBI, including the reports of the 1987 motor vehicle accident.  Moreover, the Veteran stated that he hadn't experienced any other TBI in his lifetime.  Additionally, the examiner reviewed and took into consideration the observations of the radiologist interpreting the Veteran's March 2011 MRI results, instead opining that the Veteran's 1998 spinal meningitis was the most likely cause of the Veteran's abnormal MRI findings.  He noted that in attributing the Veteran's abnormal MRI findings to possible past in-service trauma, the 2011 radiologist was not aware of the Veteran's history of meningitis and had instead relied solely on the Veteran's recollection of his in-service motor vehicle accident.

In June 2016, the Veteran underwent a VA neurology consultation.  He reported intermittent headaches since his 1987 in-service motor vehicle accident.  The Veteran again reported sustaining a major laceration to his head in which the skin was essentially "scalped" off the top of his head.  The Veteran reported that his headaches had increased in severity in recent years.  The Veteran also reported experiencing short term memory loss and trouble sleeping.  The examiner referred the Veteran for a neuropsychology examination.

In July 2016, the Veteran underwent a VA neuropsychology examination.  He reported ongoing cognitive and short-term memory problems that started five to six years prior to the exam.  The Veteran reported being "on both sides of the law," spending time in jail for aggravated assault and a probation violation.  The Veteran recounted the 1987 in-service motor vehicle accident, this time stating he was "not sure" of whether he had lost consciousness but reiterated that he was "scalped."  The examiner observed that the Veteran demonstrated mild cognitive impairment "of uncertain etiology," though the examiner suggested sleep problems, mood disturbance, and acute emotional stressors as possible contributing factors.  The examiner ran the Veteran through a battery of neuropsychological tests, which revealed mostly intact functioning across all cognitive domains.  The Veteran's performance on memory tests ranged from below-average to average.  The examiner ultimately found no evidence of cognitive decline since the Veteran's last neuropsychological evaluation-indeed, the Veteran demonstrated improvement in all cognitive domains.  Instead, the examiner concluded that the Veteran's subjective report of cognitive decline was most likely exacerbated by his current mood, pain level, and substance abuse.

Indeed, the evidence of record reveals that the Veteran has an ongoing substance abuse problem.  The Veteran was initially vague in reporting his history of substance abuse.  In a June 2010 VA treatment note, the Veteran denied current or past use of illicit drugs, no alcohol, but admitted a smoking habit of 30-40 packs of cigarettes a year.  Later, in July 2010, the Veteran reported a smoking habit consisting only of the "occasional cigar . . . once a week" and denied use of alcohol and illicit drugs.  In September 2010, the Veteran reported having both drug and alcohol issues, but "more alcohol."  In December 2010, the Veteran reported drinking alcohol two to four times a month, five or six drinks at a time.  Finally, during a July 2016 meeting with a VA Substance Abuse Treatment Team (SATT) representative, the Veteran acknowledged a lengthy history of substance abuse starting at age 17 and involving cocaine, marijuana, and alcohol with related legal problems and even an inpatient hospitalization in the 1990s.  He reported increased substance abuse over the past four years or so and cited it as an ongoing problem.  

In accordance with the Board's September 2015 remand instructions, the Veteran was afforded another VA TBI examination with a neurologist in January 2017.  The examiner was the same doctor who conducted the Veteran's July 2012 VA examination.  The examiner went over the Veteran's medical history with the Veteran, including a discussion of the 1987 in-service motor vehicle accident.  The Veteran stated, "I believe I lost consciousness" and reported that he had no scalp scar from the accident.  Instead, he stated that he "bumped [his] head inside the car."  He denied experiencing any other accidents, falls, sports injuries, or any other incident that would case a TBI.  He reported recent improvements in long term memory, with short term memory remaining the same.  On assessment, the Veteran displayed no cognitive impairment or subjective symptoms of a TBI, nor did he exhibit any other residuals commonly associated with a TBI.  The examiner found no functional impact to the Veteran's ability to work.  The examiner concluded that upon review of the Veteran's medical history, the Veteran's 1987 head injury resolved without any residuals, including scars.   The examiner ultimately determined that the Veteran does not currently have any residuals of a TBI.  

In considering the evidence of record under the laws and regulation as set forth above, the Board concludes that the Veteran is not entitled to service connection of residuals of a traumatic brain injury.

The evidence of record shows that the Veteran does not meet the first requirement of service connection, a current disability.  As previously discussed, the Veteran has been examined multiple times throughout the appeals period and has not exhibited any signs or symptoms of TBI residuals, including scars.  Even assuming that the Veteran sustained a head injury manifested by a minor abrasion during service, the evidence indicates that it resolved without any residuals.  

In reaching a decision, the Board has considered the Veteran's lay testimony concerning his perceived TBI residuals and their connection to active service.  While it is true that the Veteran is competent to report his symptoms and history of treatment, the Veteran, as a lay person, is not competent to make complex medical conclusions as to the nature and etiology of a particular condition.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  

Moreover, the evidence indicates that the Veteran's testimony regarding his claimed TBI is unreliable.  The Veteran's accounts of the October 1987 motor vehicle accident have been inconsistent.  He at first reported having lost consciousness following the accident, then later stated that he wasn't sure if that was the case.  At one point he reported that he lost consciousness immediately following the accident, then again later at the hospital.  On multiple occasions he reported being "scalped" after being thrown through the vehicle's back windshield and onto a tank trail, but later said he bumped his head inside the vehicle.  The only consistency in the Veteran's accounts of what happened is that they are consistently different from the contemporaneous medical evidence of record-the accident and ambulance reports and follow-up treatment records in the Veteran's STRs, which show that the Veteran sustained a minor abrasion to his head, and which are otherwise silent for reports of a TBI or TBI residuals.

Given the Veteran's lack of demonstrated medical expertise and the limited credibility of his varying assertions surrounding the circumstances of his claimed in-service TBI, the Board finds the VA examiners' opinions to be the most probative evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the examiner who performed the Veteran's July 2012 and January 2017 TBI examinations, as well as the examiner who conducted the Veteran's July 2016 neuropsychological examination, conducted extensive reviews of the Veteran's claims file, examined the Veteran in person, and relied on their medical training and skill in reaching  conclusions supported by detailed rationales.   

The evidence supports a finding that the Veteran has not suffered a TBI and does not exhibit any TBI residuals that could be related to his military service.  Instead, the evidence suggests that any abnormal MRI findings can be attributed to the Veteran's contraction of spinal meningitis in 1998, and that his perceived cognitive decline and memory impairment are more likely related to substance abuse and emotional stressors.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not show that the Veteran has residuals of a TBI, the Board finds that the Veteran is not entitled to service connection.

B. Entitlement to Service Connection for a Left Ankle Disability

In this case, the Veteran contends that he is entitled to service connection for a left ankle disability that he attributes to his time in service.  Specifically, the Veteran asserts that he has a left ankle disability that is etiologically related to his October 1987 in-service motor vehicle accident.  See July 2012 VA examination.

As previously discussed, the Veteran was indeed involved in an in-service motor vehicle accident.  Contemporaneous medical evidence in the Veteran's STRs consist of an emergency report, an ambulance report, and follow-up medical treatment notes.  These records show that the Veteran was ambulatory at the scene, but complained of left ankle pain.  He was observed to have a contusion on his left ankle and was put on crutches, but otherwise exhibited good range of motion.  The Veteran was ultimately diagnosed with a left ankle strain.

However, the evidence of record indicates that the Veteran does not currently have a left ankle disability and therefore does not meet the first requirement of service connection, a current disability.

In connection with his claim, the Veteran was afforded VA examinations concerning his claimed ankle disability in July 2012 and January 2017.  In July 2012, the Veteran reported intermittent left ankle swelling, but no pain, usually following exercise or prolonged standing.  The Veteran was observed to wear a left ankle brace for support.  The Veteran reported no flare-ups that impact the function of the ankle.  He exhibited normal flexion and exhibited no objective evidence of painful motion upon range of motion testing.  The Veteran was able to complete repetitive use testing and did not show any functional loss or impairment.  The Veteran did not have any localized tenderness or pain on palpitation of joints or soft tissue, and his muscle strength was normal.  There was no laxity and no ankylosis.  Ultimately, the examiner concluded that the Veteran's left ankle examination was normal and that his 1987 ankle strain had resolved itself.

The Veteran was afforded another VA examination for his left ankle in January 2017, during which he again reported that his left ankle "bothers me at times," usually when standing for prolonged time.  The VA examiner conducted the same battery of tests conducted by the July 2012 examiner, and reached essentially the same results.  This time, the Veteran was not observed to be using any assistive devices like a brace.  Ultimately, the examiner found that the Veteran's left ankle exam was normal, with no evidence of a current disability.

The Veteran is competent to describe his symptoms of left ankle discomfort.  However, given the Veteran's lack of demonstrated medical expertise, the Board finds the VA examiners' findings to be the most probative evidence of record as to the existence of a current left ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the VA examiners performed tests to determine whether the Veteran had a left ankle disability and relied on their medical training and skill in reaching  their conclusions.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not show that the Veteran has a left ankle disability, the Board finds that the Veteran is not entitled to service connection.


ORDER

Entitlement to service connection for residuals of traumatic brain injury (TBI) is denied.

Entitlement to service connection for residuals of a left ankle injury is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, the medical opinion obtained by VA in January 2017 does not adequately address the nature and etiology of the Veteran's claimed headache condition.  Consequently, the Board must remand the Veteran's claim for further development in order to ensure there is a complete record upon which to decide his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA has undertaken to provide examinations, the examinations must be adequate).  

In its September 2015 remand, the Board directed the RO to schedule the Veteran for a VA neurological examination concerning the Veteran's headache condition.  The examiner was instructed to identify all current headache disorders present and opine as to whether any current headache disorder had its clinical onset during active service or is related to any incident in service, including the Veteran's in-service motor vehicle accident in October 1987 and/or his September 1987 complaints of headaches.  The Veteran was afforded such an examination in January 2017, and while the examiner identified all of the Veteran's current headache disorders, he did not opine as to whether or not the disorders are related to the Veteran's military service.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). Consequently, remand is again necessary in order to determine whether the Veteran's claimed headaches are etiologically related to his military service.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's file, along with a copy of this REMAND order, to the examiner who conducted the Veteran's January 2017 VA examination into his claimed headache condition.

The examiner must provide an opinion as to whether any of the Veteran's current headache conditions had a clinical onset during active service or is otherwise related to any incident of service, to include the Veteran's in-service head abrasion/injury in October 1987 and/or his complaints of headaches in September 1987.  An in-person examination is not required unless the examiner deems it necessary.

The examiner must provide a complete rationale for his or her opinion.  If the examiner is unable to provide the requested opinion without resort to speculation, he or she should so state; however, a complete rationale for such a finding must be provided

2.  Then, readjudicate the claim.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the appeal to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


